Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 01/07/2020.  
	Currently, claims 1-15 are pending.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 has been considered by the examiner.  

Claim Construction
Again the office notes the following about the claim construction of the “channel layer” feature in the claim, or now more specifically the “buried channel layer” feature.   The office notes at the outset that in claim 1 and its depending claims the feature “a buried channel layer” is introduced.  This is a normal feature, and is normally considered to be a distinct material layer from those layers around it.  However in this particular field sometimes drafters draft the application such they call the 2-DEG itself (a thin sheet of electrons etc. making a channel) a “channel layer”.  This application appears that such may have occurred in this application in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sato et al. (“Sato” US 2010/0032716 published 02/11/2010).  
As to claim 1, Saito shows in Fig. 16 (see [0086]) a High Electron Mobility Transistor (HEMT) comprising: 
a source electrode (see source electrode 25S; [0086]) at a first end (note this being at the general left end of the device, which itself is here designated from the left side of 24b to the furthest left part of the figure); 
a drain electrode (see drain electrode 25D; [0086]) at a second end (note this being at the general right end of the device, which itself is here designated from the right side of 24b to the furthest right part of the figure); 
a gate electrode (see 25Gb between source and drain; [0090]) provided between the source electrode and the drain electrode; and 
a reduced surface field (RESURF) junction (the junction where 24a meets 24b), wherein the RESURF junction extends from the first end to the second end (note the designations of the ends above are such that 24b extends directly from the first end to the second end), wherein the gate electrode is provided above the RESURF junction (see 25G above the junction made by layer 24b with 24a), 
wherein a buried channel layer is formed in the RESURF junction on application of a positive voltage at the gate electrode (note the formation of a channel layer with application of positive voltage; [0091], note this feature is buried under layers thereover), 
the RESURF junction (where 24a meets 24b) comprising: 
an n-type Gallium nitride (GaN) layer (see n-GaN 24b in [0089]); and 



The office notes here for the applicant that even if the office were to have to call 24a as a whole layer the “buried channel layer”, then at present the claim is drafted such that a rejection under 35 U.S.C 103 would here have to be made, where the device is duplicated to the right hand side making another transistor off the right hand side of the page.  Then, the gate of the right hand transistor (the duplicate) would be designated as the gate, the “buried channel layer” would be designated as 24a as a whole, and then 24d would be designated as the n-type GaN layer and the “between” limitation will still be fulfilled.  


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Singh (US 7,449,762 patented 11/11/2008).
As to claim 1, Singh shows a device in Fig. 1 comprising: 
a source electrode at a first end (see the source on the left; col. 4, line 48); 
a drain electrode at a second end (see the drain electrode on the right; col. 5, line 31); 
a gate electrode (see gate electrode; col. 5, line 51) provided between the source electrode and the drain electrode; and 
a reduced surface field (RESURF) junction (see the resurf junction made by 120/130; col. 5, line 6 and col. 5, line 18), wherein the RESURF junction extends from the first end to the second end (note this extends from the left end to the right end of the device broadly speaking), 
wherein a buried channel layer (note the channel formed as 182; col. 5, line 48, and note this is here buried under overlying layers) is formed in the RESURF junction on application of a positive voltage at the gate electrode (note that here the device is turned on with a turn-on threshold voltage, and it will have to inherently be positive or negative as an applied voltage away from 0V, i.e. one of those two species must be present, with this voltage being as measured from the gate to the source, if here however this is taken as positive threshold voltage species then the limitation is met outright, if the threshold voltage is taken as negative as measured from the gate however the office here measures it “backwards” from the source so that it is “positive” as measured from source-to-gate rather than gate-to-source, and has the “negative” threshold voltage species, as measured from gate to source, meet the claim limitations in that manner), 
the RESURF junction comprising: 
an n-type Gallium nitride (GaN) layer (see n-GaN layer 130; col. 3, line 24 establishing the second conductivity type as n which the resurf layer is formed of in col. 2, line 25 which in this context appears to be describing this embodiment); and 
a p-type GaN layer (see p-GaN layer 120; col. 5, line 4), wherein the n-type GaN layer is provided between the p- type GaN layer and the gate electrode (note the n-GaN layer 130 is provided between p-GaN 120 and the gate electrode up top).

As to claim 3, Singh shows the device above wherein a channel layer (here the office notes under the claim construction here used as discussed up above in detail the channel feature 182 is designated here as a “channel layer” as this appears to be what the applicant .  


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tipirneni et al. (“Tipirneni” US 8,759,879 patented 06/24/2014).
As to claim 1, Tipirneni shows a High Electron Mobility Transistor (HEMT) (see HEMT in title and references to forming HEMT parts like the 2DEG throughout the reference in the Fig. 3 embodiment here being used to address claim 4 with its parents; note also that Fig. 4’s embodiment will additionally adequately address claim 1 as an aside and note Fig. 4 will address the limitations in claim 1 perhaps a bit better in terms of having the resurf junction extend from far right to far left, also as an aside) comprising: 
a source electrode at a first end (see source electrode 320 at the overall left end of the device; col. 6, line 12); 
a drain electrode at a second end (see drain electrode 322 at the overall right end of the device stretching from 318’s right hand edge over to the far right edge of the device; col. 6, line 16); 
a gate electrode (see gate electrode 318; col. 6, line 17) provided between the source electrode and the drain electrode; and 

wherein a buried channel layer is formed in the RESURF junction on application of a positive voltage at the gate electrode (note that a 2DEG “buried channel layer” is formed at the upper surface of 310 right under the gate; col. 2, line 20 here giving context to this device; note that in this context this is a device that is an e-mode, aka normally off, aka normally having no channel formed without voltage applied, device that requires a voltage to establish the channel below the gate so that the device will turn on, here the office notes that in this context one expects this voltage to be positive if measured gate-to-source, but, it is either positive if measured gate-to-source or will be positive if measured backwards source-to-gate even if it is normally negative if measured normally gate-to-source, and this is inherent to the device as one of those two species must be present and the office designates either of them as “positive” depending on the manner of measurement), 
the RESURF junction comprising: 
an n-type Gallium nitride (GaN) layer (see n-GaN layer 310; col. 5, line 44-48); and 
a p-type GaN layer (see p-GaN layer 326; col. 5, line 30), wherein the n-type GaN layer is provided between the p-type GaN layer and the gate electrode (note 310 which is n-GaN is between 326 and 318).  




As to claim 4, Tipirneni shows the device wherein the HEMT comprises a plurality of layers provided on the channel layer (see the layers 312 and 314 and 316 provided on the 2-DEG portion of the upper surface of 310).  

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Weitzel et al. (“Weitzel” US 6,100,549 patented 08/08/2000).
As to claim 1, Weitzel shows a High Electron Mobility Transistor (HEMT) in Fig. 1 comprising: 
a source electrode at a first end (see source electrode over on the overall broadly speaking left end of the device; col. 3, line 38); 

a gate electrode provided between the source electrode and the drain electrode (see gate electrode 20 in between source and drain electrodes; col. 3, line 27); and 
a reduced surface field (RESURF) junction, wherein the RESURF junction extends from the first end to the second end, wherein the gate electrode is provided above the RESURF junction (see RESURF junction made of p-GaN layer 12 and n-GaN layer 13 in col. 2, line 63-67), 
wherein a buried channel layer is formed in the RESURF junction on application of a positive voltage at the gate electrode (note a channel is formed at region 15 in this context in col. 3, line 1 and this is formed it appears under no voltage in this context the disclosure is generic between two possible overall species, in the first species, and which the device appears to actually be in this context, the device is a normally on embodiment, where one expects the use of a “negative” voltage to form a discontinuous channel layer, by pushing the electrons in the channel away, aka making a channel layer with a break under the gate, where the “negative” voltage is measured from the gate to the source, and in such a situation the office measures this “negative” voltage oppositely, from source to gate, such that it will be a “positive” voltage, but here the office notes that alternately here this generic disclosure this could be a “positive” voltage as measured from gate to source as a different species, with the “positive” voltage being applied to the gate in which case this limitation is met outright, regardless of which species is here though the office must find the limitation met under either of the scenarios above), 
the RESURF junction comprising: 
an n-type Gallium nitride (GaN) layer (see layer 13 noted above); and 


As to claim 12, Weitzel shows the device wherein the gate electrode is a Schottky gate (note in Weitzel there is no gate dielectric between the gate electrode and the substrate, here making a schottky gate at the schottky contact formed, col. 3, line 30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (“Sato” US 2010/0032716 published 02/11/2010) as applied to claim 1 above, in view of Hikita et al. (“Hikita” US .  
As to claim 2, Sato shows the device as related for claim 1 above, but fails to show the device being one wherein the RESURF junction comprises an unintentionally doped (UID)-GaN layer provided on the n-type GaN layer.  

Hikita shows applying a GaN layer to the top of a 3-5 transistor structure (see putting a UID-GaN cap on the structure; [0045]).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the UID-GaN cap as taught by Hikita to have made a cap layer on the Sato device with the motivation of reducing surface trap and electric field (see Arulkumaran, S. “Studies on the Influences of i-GaN, n-GaN, p-GaN and InGaN Cap Layers in AlGaN/GaN High-Electron-Mobility Transistors” J. J. of App. Phys. 44 no. 5a 05/10/2005 pp. 2953-2960 discussing the motivations to use GaN cap layers being low surface roughness along with improved AC device characteristics see abstract and aid in protection from oxidation effects see first main paragraph).  

Here the office notes that perhaps the rejection could be made here with just Arulkumaran as the secondary reference, but the overall combination here being made is judged slightly better using the Hikita reference as the main reference bringing the main teaching in from.  


Claim 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA” see specification [0038]+ and Fig. 3 describing such in applicant’s specification) in view of Weitzel et al. (“Weitzel” US 6,100,549 patented 08/08/2000) and finally in view of Oka (US 2009/0206371 published 08/20/2009).          
As to claim 1, AAPA shows a High Electron Mobility Transistor (HEMT) (see Fig. 3) comprising: 
a first electrode at a first end (see left hand side electrode left generic by the applicant but appearing in this context to be a source electrode, even so the office will consider it a generic electrode for now; [0038]+); 
a second electrode at a second end (see right hand side electrode left generic by the applicant but appearing in this context to be a drain electrode, even so the office will consider it a generic electrode for now; [0038]+); 
a gate electrode (see gate electrode 102a; [00038]) provided between the source electrode and the drain electrode; and 
wherein the gate electrode is provided above the parts down at lower heights than itself (see height of gate electrode compared to the rest of the device), 
wherein a buried channel layer (see 2DEG area of 112b being formed at 110 in Fig. 3 with part of it going to be formed under the gate when the device is turned on to make a complete channel to turn the device on) is formed in layers of the device on application of a positive voltage at the gate electrode (note that in this context in [00038] this is a device that is an e-mode, aka normally off, aka normally having no channel formed without voltage applied, device that requires a voltage to establish the channel below the gate so that the device will turn on, here the office notes that in this context one expects this voltage to be positive if 

However, as to claim 1, AAPA fails to show the left electrode being explicitly a source and the right electrode being explicitly a drain, and fails to show a reduced surface field (RESURF) junction, wherein the RESURF junction extends from the first end to the second end, such that the device is one wherein the gate electrode is provided above the RESURF junction, and such that the buried channel layer is formed specifically in the RESURF junction on application of a positive voltage at the gate electrode, and the RESURF junction comprising: an n-type Gallium nitride (GaN) layer; and a p-type GaN layer, wherein the n-type GaN layer is provided between the p- type GaN layer and the gate electrode.  Or more simply, it lacks being specific as to the source/drain electrodes being explicitly source/drain electrodes, and lacks showing a resurf junction formed in the layer 112b by putting an n-type layer in the top areas of where 112b is currently in order to form a resurf junction.  

Weitzel shows forming source and drain electrodes on left and right of a HFET (see forming 22 and 21 as source and drain electrodes; col. 3, lines 33 and 37), and then shows forming an overall channel structure that has a n-GaN layer on top of a p-GaN layer (see forming layer 13 as n-GaN on top of a p-GaN material layer thereunder; col. 2, lines 62-67) as a resurf junction structure (see col. 2, line 60) where note the p-GaN layer is extended out past the source electrode and has a little contact thereon to help it provide the RESURF function (see 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of source and drain electrodes as electrodes along with forming a channel structure out of a p-GaN and n-GaN stack design for a resurf junction structure as taught by Weitzel to have made source/drain electrodes and a p-GaN/n-GaN RESURF junction with extended p-GaN layer with a contact thereon for the AAPA device with the motivations of both a.  creating actual real life functionality/functional parts for the electrodes left generic in AAPA and b.  creating a reduced surface field and accompanying overall structure that helps to increase the breakdown voltage without increasing Ron and c.  to have the little electrode on elongated p-GaN layer to help it provide its RESURF function (see generally Weitzel describing explicitly the functionality of the left and right electrodes as being that of source and drain for making real life functioning embodiments and also see Weitzel describing the benefits of making the p-GaN/n-GaN RESURF junction in col. 3, lines 14-17 where the breakdown voltage is increased due to the making of some depletion regions along with the extension of the p-GaN layer and little contact 23 made to help make the RESURF effect in col. 3, line 42-45).  The office notes as an aside here that this rejection might could be made a bit simpler by leaving off the p-GaN extension out past the source electrode, and the little contact 23 made, those help in the overall RESURF function being made so for now the office will leave them in the grounds of rejection.  

With the above modification made the structure in AAPA as modified by Weitzel is one where the left electrode is then explicitly a source electrode (see the source electrode brought 

As to claim 3, AAPA as modified by Weitzel above, shows a device wherein a channel layer is formed on the n-type GaN layer (note the parts of the 2DEG that are outside of directly under the gate in AAPA parent device which remain in the combination above), wherein the channel layer includes an etched portion (see the etched portion in the middle of the overall 2DEG where the gate recess is formed; [00041] describing the etching of the GaN in AAPA which is where the RESURF junction in the combination above is) substantially close to the source electrode (note that this recess is formed “close” to the source electrode in the combination above), and wherein the gate electrode is provided substantially above the etched portion (note 

As to claim 4, AAPA as modified by Weitzel above, shows a device wherein the HEMT comprises a plurality of layers provided on the channel layer (note that the HEMT in AAPA, even when modified as above by Weitzel, will still have layers 111, 112a, 120, 122, and 102b stacked up top).  

As to claim 5, AAPA, as modified by Weitzel above, shows a device wherein the plurality of layers comprises: an Aluminum nitride (AIN) layer provided on the channel layer (note layer 111 is AlN layer on the overall channel layer in the combination above; [0003] in AAPA section of specification introducing this part and it carrying over as a like part in Fig. 3 embodiment); an Aluminium gallium nitride (AlGaN) layer (note layer 112a being AlGaN on 111; [00039] in AAPA section of specification) provided on the AlN layer; a GaN cap (note the layer 120 is a GaN cap on the layer 112a; [00035] in AAPA section of specification introducing this part and it carrying over as a like part to Fig. 3 embodiment) provided on the AlGaN layer; and a passivation dielectric layer (see layer 122 being a passivation dielectric layer provided on 120; [00035] in AAPA section of specification introducing this part and it carrying over as a like part) provided on the GaN cap, wherein the gate electrode extends substantially from the passivation dielectric layer into the n-type GaN layer (the office notes that in the combination above, the gate dielectric that is down in a gate recess will be down in the n-type part of the RESURF junction brought in as n-GaN from Weitzel above; see [00038] discussing recessed gate in AAPA section of specification and see the relevant parts in Weitzel already cited to above regarding the n-GaN 

However, even AAPA as modified by Weitzel above fails to show the gate dielectric being explicitly a gate oxide.  

Oka shows making a gate dielectric specifically be explicitly a gate oxide film (see [0033] describing making a gate dielectric be specifically SiO2).

  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the SiO2 as a gate dielectric material as taught by Oka to have made the gate dielectric material in the AAPA device, as previously modified by Weitzel above, with the motivation of using a specific real life material for gate dielectrics for HFETs to make real life devices (see generally AAPA leaving the material generic as gate dielectric, and here Oka specifying a material to use for real life embodiments).  


Claims 6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA” see specification [0038]+ and Fig. 3 describing such in applicant’s specification) in view of Weitzel et al. (“Weitzel” US 6,100,549 patented 08/08/2000) and in view of Oka (US 2009/0206371 published 08/20/2009), as applied to claims 1, 3-5 above further in view of Saito et al. (“Saito” US 2017/0077277 published 03/16/2017) and finally in view of Oyama et al. (“Oyama” US 2017/0345919 dated 12/08/2015).          


Saito shows an additional ILD above a passivation dielectric layer (see layer 22 in Fig. 18A; [0105]), a first field plate provided in the ILD above a gate electrode (see middle field plate 52 above a gate electrode in Fig. 18A; [0105]), and a second FP provided on the ILD above the gate electrode, wherein the second FP extends over the source electrode at a first end (see second FP being FP 42 on the source side that is over source electrode 40; [0105]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the additional ILD and field plates therein up above a HEMT as taught by Saito to have made an IDL with field plates therein for the AAPA device, as previously modified by Weitzel and Oka above, with the motivation of adding a structure helping to adjust the electric field to allow for improvement of the blocking breakdown voltage (see Saito showing the provision of additional ILD layers to support the field plates being made in Fig. 18A, and see Oyama in [0065] and [0069] describing the point to adding a gate field plate and source field plate).   

As to claim 9, the AAPA device, as modified by Weitzel, Saito, Oka and Oyama above show a device wherein the p-type GaN layer extends beyond the source electrode into an extended portion (note that the p-type layer from Weitzel being brought into the AAPA device 


As to claim 11, the AAPA device, as modified by Weitzel, Saito, Oka and Oyama above show a device wherein the second FP extends over the substrate contact (note that the source FP extends “over”, or “higher than” the substrate contact 23 brought in from Weitzel into AAPA, but it will not be directly thereover in normal orientation, however upon turning the device a bit on its side to the left that field plate will be directly over the little contact 23 brought in from Weitzel into the AAPA device).


Claims 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA” see specification [0038]+ and Fig. 3 describing such in applicant’s specification) in view of Weitzel et al. (“Weitzel” US 6,100,549 patented 08/08/2000) and in view of Oka (US 2009/0206371 published 08/20/2009), as applied to claims 1, 3-5 above further in view of Saito et al. (“Saito” US 2017/0077277 published 03/16/2017) and finally in view of Oyama et al. (“Oyama” US 2017/0345919 dated 12/08/2015).          
As to claim 6, AAPA, as modified by Weitzel and Oka above, shows the device as related above for claims 1, and 3-5, but fails to show the device additionally including an additional interlayer dielectric layer provided on the passivation dielectric layer, a first filed plate (FP) 

Saito shows an additional ILD above a passivation dielectric layer (see layer 22 in Fig. 18A; [0105]), a first field plate provided in the ILD above a gate electrode (see middle field plate 52 above a gate electrode in Fig. 18A; [0105]), and a second FP provided on the ILD above the gate electrode, wherein the second FP extends over the source electrode at a first end (see second FP being FP 42 on the source side that is over source electrode 40; [0105]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the additional ILD and field plates therein up above a HEMT as taught by Saito to have made an IDL with field plates therein for the AAPA device, as previously modified by Weitzel and Oka above, with the motivation of adding a structure helping to adjust the electric field to allow for improvement of the blocking breakdown voltage (see Saito showing the provision of additional ILD layers to support the field plates being made in Fig. 18A, and see Oyama in [0065] and [0069] describing the point to adding a gate field plate and source field plate).  

As to claim 9, the AAPA device, as modified by Weitzel, Saito, Oka and Oyama above show a device wherein the p-type GaN layer extends beyond the source electrode into an extended portion (note that the p-type layer from Weitzel being brought into the AAPA device above has a portion that extends out past the source for a little contact to be made to in order to help the resurf functioning) and wherein a substrate contact is provided on the p-type GaN 

As to claim 10, the AAPA device, as modified by Weitzel, Saito, Oka and Oyama shows the device noted above but fails to show it being a device wherein a third FP is provided over the drain electrode at the second end (the office notes that whether the little poking inwards parts of the drain electrode upper parts in the Saito device were not brought in above, and it is debatable whether they would count as a drain field plate as the reference does not explicitly call them that).

Oyama shows the formation of a field plate for a drain side electrode (see formation of 9a as a drain field plate in Fig. 9; [0068]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the drain field plate as taught by Oyama to have made a drain field plate for the device in AAPA, as previously modified by Weitzel, Saito, Oka and Oyama above, with the motivation of still further modifying the electric field to further improve the blocking breakdown voltage (Oyama in [0069] describing the point to adding a gate drain field plate).  


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA” see specification [0038]+ and Fig. 3 describing such in applicant’s specification) in view of Weitzel et al. (“Weitzel” US 6,100,549 patented 08/08/2000) and finally in view of Oka (US 3-AlGaN/GaN Metal-Insulator-Semiconductor High-Electron-Mobility Transistors using Fluorine Plasma Ion Implantation” Jap. J. of App. Phys. 52 05/20/2013).  
As to claim 15, AAPA, as modified by Weitzel and Oka above, shows the device noted for claims 1, 3-5 as discussed above, but fails to show it being a device wherein the gate oxide is implanted with fluorine ions.  

Yang shows implanting a gate oxide with Flourine ions (see implant F ions implanted in Fig. 1D with CF4 plasma treatment in the first paragraph of the second page of the article).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the F ion implant into gate oxide as taught by Yang to have made F ion implants in the gate oxide of the AAPA device, as previously modified by Weitzel and Oka above, to adjust the threshold voltage more positive to enhance enhancement mode behavior (see the point of the F implant is to adjust the VTH more positive in the paragraph just before the Section 2 Device Fabrication on the first page).  

Allowable Subject Matter
Claims 7-8, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The office notes here regarding claims 7-8 and 13-14 that the bulk of each of these claims all together limits down the number of references which can be used as a primary 




Response to Arguments

Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. The applicant argues with respect to each of the applied grounds of rejection, effectively, that all of the grounds of rejection rely on designating a 2DEG as a buried channel layer, but that here the applicant does not want a 2DEG to be considered a buried channel layer, and instead wants to be claiming “a 3-dimensional channel formed in the bulk of a material”.  The office notes initially that the applicant is still being a bit confusing in the drafting of the arguments/application in that they still seem to say that the buried channel layer (supposedly a 3-d channel formed in the bulk of a material) is itself being formed on the application of a positive voltage.  The office notes that this is very odd if the piece of material that makes up the channel itself is itself being formed by the positive voltage itself, rather than having a channel (2DEG etc. in this context) formed in a three dimensional material’s bulk when the voltage is applied.  But presuming that the applicant is just meaning that they want the “buried channel layer” to be referring to a 3-dimensional channel formed in the bulk of a material” or, more properly said, formed by a bulk of the material, so to speak, as is normal, then the office understands what they are trying to claim.  And here the office will agree that 2DEGs are not themselves exactly that.  However, in the context of this prosecution, even with the clarification of the drafting of claim 3 and other depending claim’s use of the channel layer terminology the application as a whole (the specification and drawings especially, although further as a result of the most recent comments in the arguments submitted with the amendment) the term remains ambiguous as to whether or not a 2DEG is included within the claim’s scope.  For now the application seems, as a whole, to be so oddly drafted that the office must take the broader interpretation, or else a rejection under 35 U.S.C 112(b) would have to be issued to formally address this ambiguity.  This is especially so because of the issues discussed above in the section on claim construction (see above).  For now, the office must address the claims as if a 2DEG will meet the “buried channel layer” limitation(s) throughout.  The applicant can clarify this language, and indeed, can ensure that everything in the application is clear (in so far as the buried channel layer .  


Conclusion
The office notes here that the attached interview summary was drafted a long time after the interview had been held and the date is not precise.  The interview summary is attached merely to indicate that a brief discussion regarding the claim construction and the claim’s overall relation to prior art was discussed.  

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891